EXHIBIT 10.7


 


TALBOT BANK OF EASTON, MARYLAND
SUPPLEMENTAL DEFERRED COMPENSATION PLAN
 
Effective as of December 11, 1996





 

--------------------------------------------------------------------------------

Table of Contents


THE TALBOT BANK OF EASTON, MARYLAND
SUPPLEMENTAL DEFERRED COMPENSATION PLAN
 
Effective as of December 11, 1996
 
TABLE OF CONTENTS


ARTICLE 1
DEFINITIONS

 
1.1
ACCOUNT
1
1.2
BENEFICIARY
1
1.3
CODE
1
1.4
DESIGNATION DATE
1
1.5
EFFECTIVE DATE
1
1.6
EMPLOYER
1
1.7
EMPLOYER CONTRIBUTION CREDITS
2
1.8
PARTICIPANT
2
1.9
PLAN
2
1.10
PLAN YEAR
2
1.11
TRUST
2
1.12
TRUSTEE
2
1.13
VALUATION DATE
2

 
ARTICLE 2
ELIGIBILITY AND PARTICIPATION

 
2.1
REQUIREMENTS
2

 
ARTICLE 3
CONTRIBUTIONS AND CREDITS

 
3.1
EMPLOYER CONTRIBUTION CREDITS
2
3.2
CONTRIBUTIONS TO THE TRUST
2

 
ARTICLE 4
ALLOCATION OF FUNDS

 
4.1
ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS
3
4.2
DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS
3
4.3
EXPENSES
4

 
ARTICLE 5
ENTITLEMENT TO BENEFITS

 
5.1
TERMINATION OF EMPLOYMENT
4

 
ARTICLE 6
DISTRIBUTION OF BENEFITS

 
6.1
AMOUNT
4
6.2
METHOD OF PAYMENT
4
6.3
DEATH BENEFITS
4

 
ARTICLE 7
BENEFICIARIES: PARTICIPANT DATA
     

 
7.1
DESIGNATION OF BENEFICIARIES
5

 
ARTICLE 8
AMENDMENT
     

 
8.1
RIGHT TO AMEND
5

 
ARTICLE 9
TERMINATION

 
9.1
EMPLOYER'S RIGHT TO TERMINATE OR SUSPEND PLAN
5
9.2
AUTOMATIC TERMINATION OF PLAN
6
9.3
SUSPENSION OF DEFERRALS
6
9.4
SUCCESSOR TO EMPLOYER
6

 
ARTICLE 10
THE TRUST

 
10.1
ESTABLISHMENT OF TRUST
6

 
ARTICLE 11
MISCELLANEOUS

 
11.1
LIMITATIONS ON LIABILITY OF EMPLOYER
6
11.2
CONSTRUCTION
7
11.3
SPENDTHRIFT PROVISION
7



 
 
-i-

--------------------------------------------------------------------------------

Table of Contents


THE TALBOT BANK OF EASTON, MARYLAND
SUPPLEMENTAL DEFERRED COMPENSATION PLAN
 
Effective as of December 11, 1996
 
RECITALS
 
The Talbot Bank of Easton, Maryland Supplemental Deferred Compensation Plan (the
“Plan”) is adopted by The Talbot Bank of Easton, Maryland (the “Employer”) for
its President and Chief Executive Officer. The purpose of the Plan is to provide
its President and Chief Executive Officer with supplemental retirement benefits
taxable pursuant to section 451 of the Internal Revenue Code of 1986, as amended
(the “Code”). The Plan is intended to be a “top-hat” plan (i.e., an unfunded
deferred compensation plan maintained for the Employer's President and Chief
Executive Officer under sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974 (“ERISA”).
 
Accordingly, the following Plan is adopted.
 
ARTICLE 1
 
DEFINITIONS
 
1.1  ACCOUNT  means the balance credited to the Participant's or Beneficiary's
Account under the Plan, including contribution credits and deemed income, gains,
losses and expenses (as determined by the Employer, in its discretion) credited
thereto. The Participant's or Beneficiary's Account shall be determined as of
the date of reference.
 
1.2  BENEFICIARY  means any person or person so designated in accordance with
the provisions of Article 7.
 
1.3  CODE  means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.
 
1.4  DESIGNATION DATE  means the date or dates as of which a designation of
deemed investment directions by an individual pursuant to Section 4.5, or any
change in a prior designation of deemed investment directions by an individual
pursuant to Section 4.5, shall become effective. The Designation Date(s) in any
Plan Year shall be designated by the Employer and shall include each January 1
during which the Plan is in effect.
 
1.5  EFFECTIVE DATE  means the effective date of the Plan, which shall be
December 12, 1996.
 
1.6  EMPLOYER  means The Talbot Bank of Easton, Maryland and its successors and
assigns unless otherwise herein provided, or any other corporation or business
organization which, with the consent of The Talbot Bank of Easton, Maryland, or
its successors or assigns, assumes the Employer's obligations hereunder, or any
other corporation or business organization which agrees, with the consent of The
Talbot Bank of Easton, Maryland, to become a party to the Plan.
 
 
-1-

--------------------------------------------------------------------------------

Table of Contents
 
1.7  EMPLOYER CONTRIBUTION CREDITS  is defined in Section 3.1.
 
1.8  PARTICIPANT  means the Employer’s President and Chief Executive Officer, W.
Moorhead Vermilye.
 
1.9  PLAN  means this The Talbot Bank Of Easton, Maryland Supplemental Deferred
Compensation Plan, as amended from time to time.
 
1.10  PLAN YEAR  means the twelve (12) (or, in the case of the Plan's first Plan
Year, twenty (20) day period ending on the December 31) of each year during
which the Plan is in effect.
 
1.11  TRUST  means the Trust established pursuant to Article 11.
 
1.12  TRUSTEE  means the trustee of the Trust established pursuant to Article
11.
 
1.13  VALUATION DATE  means the last day of each Plan Year and any other date
that the Employer, in its sole discretion, designates as a Valuation Date.
 
ARTICLE 2
 
ELIGIBILITY AND PARTICIPATION
 
2.1  REQUIREMENTS. The Employer's President and Chief Executive Officer shall be
eligible to become a Participant on the Effective Date.
 
ARTICLE 3
 
CONTRIBUTIONS AND CREDITS
 
3.1  EMPLOYER CONTRIBUTION CREDITS. There shall be established and maintained a
separate Account in the name of the Participant to which there shall be credited
to the Participant Account for each Plan Year the sum of Twenty Thousand Dollars
($20,000).
 
The Participant's Account shall be credited or debited, as applicable, as of
each Valuation Date, with deemed earnings or losses, as applicable. The amount
of deemed earnings or losses shall be as determined by the Employer.
 
The Participant shall be one hundred percent (100%) vested in amounts credited
to his Account.
 
3.2  CONTRIBUTIONS TO THE TRUST. An amount shall be contributed by the Employer
to the Trust maintained under Section 11.1 equal to the amount required to be
credited to the Participant's Account under Section 3.1. The Employer shall make
a good faith effort to contribute these amounts to the Trust by December 31, of
each plan year.
 
 
-2-

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE 4
 
ALLOCATION OF FUNDS
 
4.1  ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS. Subject to Section
4.5, the Participant shall have the right to direct the Employer as to how
amounts in his Plan Account shall be deemed to be invested. The Employer shall
direct the Trustee to invest the account maintained in the Trust on behalf of
the Participant pursuant to the deemed investment directions the Employer
properly has received from the Participant. The value of the Participant's
Account shall be equal to the value of the account maintained under the Trust on
behalf of the Participant. As of each Valuation Date of the Trust, the
Participant's Account will be credited or debited to reflect the Participant's
deemed investments of the Trust.
 
4.2  DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS. Subject to such limitations
as may from time to time be required by law, imposed by the Employer or the
Trustee or contained elsewhere in the Plan, and subject to such operating rules
and procedures as may be imposed from time to time by the Employer, prior to and
effective for each Designation Date, the Participant may communicate to the
Employer a direction as to how his Plan Account should be deemed to be invested
among such categories of deemed investments as may be made available by the
Employer hereunder. Such direction shall designate the percentage (in any whole
percent multiples) of each portion of the Participant's Plan Accounts which is
requested to be deemed to be invested in such categories of deemed investments,
and shall be subject to the following rules:
 
(a)  Any initial or subsequent deemed investment direction shall be in writing,
on a form supplied by and filed with the Employer, and shall be effective as of
the next Designation Date which is at least thirty (30) business days after such
filing (or such shorter period as is provided by the Employer).
 
(b)  All amounts credited to the Participant's Account shall be deemed to be
invested in accordance with the then effective deemed investment direction, and
as of the effective date of any new deemed investment direction, all or a
portion of the Participant's Account at that date shall be reallocated among the
designated deemed investment funds according to the percentages specified in the
new deemed investment direction unless and until a subsequent deemed investment
direction shall be filed and become effective. An election concerning deemed
investment choices shall continue indefinitely as provided in the Participant's
most recent Participant Enrollment and Election Form, or other form specified by
the Employer.
 
(c)  If the Employer receives an initial or revised deemed investment direction
which it deems to be incomplete, unclear or improper, the Participant's
investment direction then in effect shall remain in effect (or, in the case of a
deficiency in an initial deemed investment direction, the Participant shall be
deemed to have filed no deemed investment direction) until the next Designation
date, unless the Employer provides for, and permits the application of,
corrective action prior thereto.
 
 
-3-

--------------------------------------------------------------------------------

Table of Contents
 
(d)  If the Employer possesses (or is deemed to possess as provided in (c),
above) at any time directions as to the deemed investment of less than all of a
Participant’s Account, the Participant shall be deemed to have directed that the
undesignated portion of the Account be deemed to be invested in a money market,
fixed income or similar fund made available under the Plan as determined by the
Employer in its discretion.
 
(e)  Each reference in this Section to a Participant shall be deemed to include,
where applicable, a reference to a Beneficiary.
 
4.3  EXPENSES. Expenses, including Trustee fees, allocable to the administration
or operation of an Account maintained under the Plan shall be charged against
the assets in the Trust.
 
ARTICLE 5
 
ENTITLEMENT TO BENEFITS
 
5.1  TERMINATION OF EMPLOYMENT. The Participant shall receive payment of his
Account at his termination of employment with the Employer and the Participant’s
Account at the date of such termination shall be valued and payable at such
termination according to the provisions of Article 6.
 
ARTICLE 6
 
DISTRIBUTION OF BENEFITS
 
6.1  AMOUNT. The Participant (or his Beneficiary) shall become entitled to
receive, on or about the date of the Participant’s termination of employment
with the Employer, a distribution in an aggregate amount equal to the
Participant’s Account. Any payment due hereunder from the Trust which is not
paid by the Trust for any reason will be paid by the Employer from its general
assets.
 
6.2  METHOD OF PAYMENT.
 
(a)  Cash Payments. Payments under the Plan shall be made in cash.
 
(b)  Timing and Manner of Payment. In the case of distributions to the
Participant or his Beneficiary by virtue of an entitlement pursuant to Section
5.1, an aggregate amount equal to the Participant’s Account will be paid by the
Trust or the Employer, as provided by Section 6.1, in a lump sum.
 
6.3  DEATH BENEFITS. If the Participant dies before terminating his employment
with the Employer and before the commencement of payments to the Participant
hereunder, the entire value of the Participant's Account shall be paid, as
provided in Section 6.2, to the person or persons designated in accordance with
Section 7.1.
 
 
-4-

--------------------------------------------------------------------------------

Table of Contents
 
Upon the death of the Participant after payments hereunder have begun but before
he has received all payments to which he is entitled under the Plan, the
remaining benefit payments shall be paid to the person or persons designated in
accordance with Section 7.1, in the manner in which such benefits were payable
to the Participant as provided in Section 6.2.
 
ARTICLE 7
 
BENEFICIARIES: PARTICIPANT DATA
 
7.1  DESIGNATION OF BENEFICIARIES. The Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
Participant's death, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation will revoke all
prior designations by the Participant, shall be in a form prescribed by the
Employer, and will be effective only when filed in writing with the Employer
during the Participant's lifetime.
 
In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer pay any such benefit payment to the
Participant's spouse, if then living, but otherwise to the Participant's then
living descendants, if any, per stirpes, but, if none, to the Participant's
estate. In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Participant's personal representative, executor or administrator. If a question
arises as to the existence or identity of anyone entitled to receive a benefit
payment as aforesaid, or if a dispute arises with respect to any such payment,
then, notwithstanding the foregoing, the Employer in its sole discretion, may
distribute such payment to the Participant's estate without liability for any
tax or other consequences which might flow therefrom, or may take such other
action as the Employer deems to be appropriate.
 
ARTICLE 8
 
AMENDMENT
 
8.1  RIGHT TO AMEND. The Employer, by written instrument executed by the
Employer, shall have the right to amend the Plan, at any time and with respect
to any provisions hereof, and all parties hereto or claiming any interest
hereunder shall be bound by such amendment; provided, however, that no such
amendment shall deprive the Participant or a Beneficiary of a right accrued
hereunder prior to the date of the amendment.
 
ARTICLE 9
 
TERMINATION
 
9.1  EMPLOYER'S RIGHT TO TERMINATE OR SUSPEND PLAN. The Employer reserves the
right to terminate the Plan and/or its obligation to make further credits to the
Participant's Account. The Employer also reserves the right to suspend the
operation of the Plan for a fixed or indeterminate period of time.
 
 
-5-

--------------------------------------------------------------------------------

Table of Contents
 
9.2  AUTOMATIC TERMINATION OF PLAN. The Plan automatically shall terminate upon
the dissolution of the Employer, or upon its merger into or consolidation with
any other corporation or business organization if there is a failure by the
surviving corporation or business organization to adopt specifically and agree
to continue the Plan.
 
9.3  SUSPENSION OF DEFERRALS. In the event of a suspension of the Plan, the
Employer shall continue all aspects of the Plan, other than Employer
Contribution Credits, during the period of the suspension, in which event
payments hereunder will continue to be made during the period of the suspension
in accordance with Articles 5 and 6.
 
9.4  SUCCESSOR TO EMPLOYER. Any corporation or other business organization which
is a successor to the Employer by reason of a consolidation, merger or purchase
of substantially all of the assets of the Employer shall have the right to
become a party to the Plan by adopting the same by resolution of the entity's
board of directors or other appropriate governing body. If, within ninety (90)
days from the effective date of such consolidation, merger or sale of assets,
such new entity does not become a party hereto, as above provided, the Plan
automatically shall be terminated.
 
ARTICLE 10
 
THE TRUST
 
10.1  ESTABLISHMENT OF TRUST. The Employer shall establish the Trust with the
Trustee pursuant to such terms and conditions as are set forth in the Trust
agreement to be entered into between the Employer and the Trustee. The Trust is
intended to be treated as a “grantor” trust under the Code and the establishment
of the Trust is not intended to cause the Participant to realize current income
on amounts contributed thereto, and the Trust shall be so interpreted.
 
ARTICLE 11
 
MISCELLANEOUS
 
11.1  LIMITATIONS ON LIABILITY OF EMPLOYER. Neither the establishment of the
Plan nor any modification thereof, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan shall be construed as
giving to the Participant or other person any legal or equitable right against
the Employer, or any officer or employer thereof except as provided by law or by
any Plan provision. The Employer does not in any way guarantee the Participant's
Account from loss or depreciation, whether caused by poor investment performance
of a deemed investment or the inability to realize upon an investment due to an
insolvency affecting an investment vehicle or any other reason. In no event
shall the Employer, or any successor, employee, officer, director, agent or
stockholder of the Employer, be liable to any person on account of any claim
arising by reason of the provisions of the Plan or of any instrument or
instruments implementing its provisions, or for the failure of the Participant,
a Beneficiary or other person to be entitled to any particular tax consequences
with respect to the Plan, or any credit or distribution hereunder.
 
 
-6-

--------------------------------------------------------------------------------

Table of Contents
 
11.2  CONSTRUCTION. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but shall be fully severable, and the Plan shall be construed and enforced
as if said illegal or invalid provision had never been inserted herein. For all
purposes of the Plan, where the context admits, the singular shall include the
plural, and the plural shall include the singular. Headings of Articles and
Sections herein are inserted only for convenience of reference and are not be
considered in the construction of the Plan. The laws of the State of Maryland
shall govern, control and determine all questions of law arising with respect to
the Plan and the interpretation and validity of its respective provisions,
except where those laws are pre-empted by the laws of the United States.
Participation under the Plan will not give the Participant the right to be
retained in the service of the Employer nor any right or claim to any benefit
under the Plan unless such right or claim has specifically accrued hereunder.
 
The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.
 
11.3  SPENDTHRIFT PROVISION. No amount payable to the Participant or a
Beneficiary under the Plan will, except as otherwise specifically provided by
law, be subject in any manner to anticipation, alienation, attachment,
garnishment, sale, transfer, assignment (either at law or in equity), levy,
execution, pledge, encumbrance, charge or any other legal or equitable process,
and any attempt to do so will be void; nor will any benefit be in any manner
liable for or subject to the debts, liabilities, engagements or torts of the
person entitled thereto. Further, (i) the withholding of taxes from Plan benefit
payments, (ii) the recovery under the Plan of overpayments of benefits
previously made to the Participant or Beneficiary, (iii) if applicable, the
transfer of benefit rights from the Pan to another plan, or (iv) the direct
deposit of benefit payments to an account in a banking institution (if not
actually part of any arrangement constituting an assignment or alienation) shall
not be construed as an assignment or alienation.
 
In the event that the Participant's or Beneficiary's benefits hereunder are
garnished or attached by order of any court, the Employer or Trustee may bring
an action or a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the Plan. During
the pendency of said action, any benefits that become payable shall be held as
credits to the Participant's or Beneficiary's Account or, if the Employer or
Trustee prefers, paid into the court as they become payable, to be distributed
by the court to the recipient as the court deems proper at the close of said
action.
 
 
-7-

--------------------------------------------------------------------------------

Table of Contents
 
IN WITNESS WHEREOF, the Employer has caused the Plan to be executed and its seal
to be affixed hereto, effective as of the _____ day of ______________, 1996.
 
 

ATTEST/WITNESS   
THE TALBOT BANK OF EASTON, MARYLAND
                /s/   
By:
/s/ 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Print:     Print Name:  Jerome M. McConnell
Date:
(SEAL)


 


-8-

--------------------------------------------------------------------------------

